Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is in response to the RCE filed 10/28/2022. As per the claims filed 10/28/2022:
Claims 1, 8, 15 were amended.
Claims 22-24 were added.
Claims 6, 13, 20 were cancelled.
Claims 1-5, 7-12, 14-19, 21-24 are pending.
Claims 1, 8, 15 are independent claims.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 8-11, 15-18, 21-24is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Slomka et al (US Pat No 11010371; Filed:10/7/2019)(hereinafter: Slomka) in view of Dominic D. Suciu (US PG Pub 2014/0101527; Published: 04/10/2014)(hereinafter: Suciu).
Note: Slomka and Suciu were cited in the 892 dated 3/28/2022.

Claim 1:
As per independent claim 1, Slomka discloses a system for tagging, extracting, and consolidating information from electronically stored files, the system comprising:
at least one processor configured to [[col 14, lines 18-28] computer processor]: 
present to an entity viewing a plurality of source documents a tag interface for enabling selection and tagging of document segments with at least one characteristic associated with each document segment [[col 7, lines 17-43, 52-55] [col 3-4, lines 52-2] user interface presents a plurality of documents to the user to tag, first displays a source document to tag and in response presents a plurality of other related documents that the user is able to tag and associate with the original document, see fig 2, tags are associated with multiple documents].
Wherein the plurality of source documents are collaborative documents [[col 10, lines 50-55] [col 11, lines 26-40] multiple users have access to documents and tags, in the example of fig 5 a user Bob Jones creates the tags] 
identify tagged segments within the plurality of source documents [[col 8, lines 52-57] the tags are usable to automatically display the portion of the document 320 that includes the tagged data item. For example, if the document 320 is thousands of pages long and the tagged data item 330 is on page 155, while the user is browsing on page 900 of the document 320, selection of tag 332 would cause display of page 155 in the document 320. See Also, [col 10, lines 28-39] user interface shows two tags associated with two documents, (compound overview document and external specifications document) See fig 5]. Tagged segments are identified. 
Slomka discloses associating different document portions with a tag as well as displaying tags associated with a given document. Slomka failed to specifically disclose
access a consolidation rule containing instructions for combining the tagged segments; implement the consolidation rule to associate document segments sharing common tags and output for display at least one tagged-based consolidation document grouping together commonly tagged document segments from at least two of the plurality of source documents, wherein the at least one tagged-based consolidation document is a document other than the plurality of source documents.
Suciu, in the same field of multiple document tagging discloses 
access a consolidation rule containing instructions for combining the tagged segments [[0030] the same application also affords views of the annotations that have been tagged by the reader in multiple files across his entire collection of documents (FIG. 4). These annotations can be represented as Icons of images or text. They may be presented in whatever order a user may choose: chronologically, by document, by reading session, or more effectively by association with the tags]. Consolidation by tag, see fig 4, “Neuron” tag selected, see fig 5, “dendrite” tag selected.
implement the consolidation rule to associate document segments sharing common tags [[0031] selecting tags that are higher up in the hierarchical construct of the tag model would select child tags and items also. Tags that have more restricted scope, that refer to child nodes within the conceptual model would be expected to highlight distinct files as well as smaller sections within larger files (FIG. 5). In this way, the application may also present the user with features that give the user selectivity in his ability to search the document library and annotation library, by selecting subsets of tags or by selecting nodes within the graph described by the conceptual model] and 
output for display at least one tagged-based consolidation document grouping together commonly tagged document segments from at least two of the plurality of source documents [figs 4-5, documents grouped together based on selected tag].
Wherein the at least one tagged-based consolidation document is a document other than the plurality of source documents [[figs 4-5, 0030-0031] the tag-base consolidation document from figs 4-5 is separate from each individual tagged document].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multiple document tagging of Slomka to access a consolidation rule containing instructions for combining the tagged segments; implement the consolidation rule to associate document segments sharing common tags and output for display at least one tagged-based consolidation document grouping together commonly tagged document segments from at least two of the plurality of source documents, wherein the at least one tagged-based consolidation document is a document other than the plurality of source documents as disclosed by Suciu. The motivation for doing so would have been to present the annotations in the context of the conceptual model, in order to create a structured view of the knowledge that has been read and tagged along the way. This would allow the reader the ability to visualize the information she has read and assimilated (0030).

Claim 2:
As per claim 2, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the at least one processor is further configured to present a consolidation interface for enabling definition of the consolidation rule. Suciu, [[0030-0031], figs 4-5 tags in tag list represent consolidation interface, the user selects a tag that acts as a consolidation rule].

Claim 3:
As per claim 3, which depends on claim 2, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the at least one characteristic includes a plurality of characteristics chosen from the group consisting of entities associated with the document segments, descriptions associated with the document segments, time frames associated with the document segments, and locations associated with the document segments. Suciu [[0030- 0031] These annotations can be represented as Icons of images or text. They may be presented in whatever order a user may choose: chronologically, by document, by reading session, or more effectively by association with the tags. Tags are considered entities associated with the document segments, consolidation occurs based on selected tags].

Claim 4:
As per claim 4, which depends on claim 3, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the consolidation interface permits generation of the consolidation rule in a manner permitting consolidation of document segments based on more than one of the plurality of the characteristics. Suciu, [[0030-0031], Figs 4-5 multiple tags can be selected in order to permit consolidation of document segments].

Claim 8:
As per independent claim 8, it recites a non-transitory computer readable medium containing instructions that when executed by a processor cause the processor to perform the steps of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 10:
As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 11:
As per claim 11, it is rejected under the same rationale as claim 4 above.

Claim 15:
As per independent claim 15, it recites the method executed by the system of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 16:
As per claim 16, it is rejected under the same rationale as claim 2 above.

Claim 17:
As per claim 17, it is rejected under the same rationale as claim 3 above.

Claim 18:
As per claim 18, it is rejected under the same rationale as claim 4 above.



Claim 21:
As per claim 21, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the at least one processor is further configured to receive an indication of a new tag associated with the document segments, and wherein implementing the consolidation rule occurs in response to receiving the indication of the new tag. Suciu, [[0026] new tags can be added and consolidation rules can be implemented based on the new tag, see fig 1, new tag 105, see figs 4-5 consolidation implemented based on new tag].

Claim 22:
As per claim 22, which depends on claim 2, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the tag interface incorporates the consolidation rule interface. Suciu, [fig. 4, tag interface serves as consolidation rule interface].

Claim 23:
As per claim 23, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the at least one tagged-based consolidation document includes the at least one characteristic rendered as text in response to an interaction with an activatable element. Suciu, [[0007] allows a consumer to select documents or portions of documents and associate these to a set of concepts. These concepts are represented as tags which are short descriptive terms that can be added at will. Together, these tags can be further organized into conceptual frameworks that not only represent a model for a body of knowledge but also can be used for the retrieval of all associated files, annotations, and highlighted segments of a whole library of media files that have been assimilated by the reader him/herself [0030] The same application also affords views of the annotations that have been tagged by the reader in multiple files across his entire collection of documents (FIG. 4). These annotations can be represented as Icons of images or text. They may be presented in whatever order a user may choose]. Upon selection of a tag, the portion of text tagged is displayed as text.

Claim 24:
As per claim 24, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Slomka and Suciu disclose wherein the plurality of source documents includes a first tagged segment with a first characteristic and a second tagged segment with a second characteristic, and wherein implementing the consolidation rule includes: generating a common tag based on the first characteristic and the second characteristic, and tagging the first tagged segment and the second tagged segment with the generated common tag. Suciu, [[0029] the tags can be a mixture of tags that belong within a conceptual model and tags that refer to concerns or concepts that need not be organized into a larger conceptual model. For example Tag 201 `stuff I missed on the last quiz` could be used to tag not only individual text annotations or selections but also other tags. These are part of the `questions` one generates when one sets out to read a set of documents. This tag 301 ends up not being used as part of the larger conceptual model, and yet it points to other tags]. A common tag can be generated that points to a first tag associated with a first tag segment and a second tag associated with a second tagged segment, both segments are then associated with a common tag.

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slomka and Suciu in view of David S. Li et al (US PG Pub No 2019/0258706; Published: 08/22/2019)(hereinafter: Li).

Claim 5:
As per claim 5, which depends on claim 1, Slomka and Suciu disclose aggregating tagged segments under in one page, see Suciu figs 5-6. However, Slomka and Suciu failed to specifically disclose wherein the at least one tagged-based consolidation document includes at least one heading of an associated tag, and associated tagged segments beneath the at least one heading. 
Li, in the same field of document tagging and consolidating tagged segments discloses this limitation in [See figure 9, slides (tagged segments) are consolidated based on tag2, titled “prod1Metrics”].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the segment consolidation of Slomka and Suciu to include at least one heading of an associated tag, and associated tagged segments beneath the at least one heading as disclosed by Li. The motivation for doing so would have been to provide a mechanism that allows for better grouping, organization and searching of similar content (0004).

Claim 12:
As per claim 12, it is rejected under the same rationale as claim 5 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 5 above.

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slomka and Suciu in view of Michael Facemire et al (US PG Pub 2010/0070845; Published: 03/18/2010)(hereinafter: Facemire).

Claim 7:
As per claim 7, which depends on claim 1, Slomka and Suciu failed to specifically disclose wherein the consolidation rule includes a transmissions component for transmitting the tagged-based consolidation document to at least one designated entity. 
Facemire, [[0016-18] annotations (tags) can be conveyed to a network server where they can be shared with others… annotation data can specify a region or content segment of the Web document to which the annotation applies. In step 136, the annotation can be finalized (e.g., the software artifact that contains application data can be saved as a distinct software object). In step 138, the annotation (e.g., software artifact) can be conveyed over a network to a shared repository for annotations.].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document tagging system of Slomka and Suciu to allow for transmission of the tagged-based consolidation document to at least one designated entity as disclosed by Facemire. The motivation for doing so would have been to allow users to collaborate on Web content, using annotations that are distinct from a parent document (0007). 

Claim 14:
As per claim 14, it is rejected under the same rationale as claim 7 above.

Response to Arguments/Remarks

	Regarding Applicant arguments on claims 1, 8 15, rejected under 35 USC 103, the arguments have been fully considered and are found to be persuasive. Applicant arguments on pages 9-12 are directed toward the newly added limitations to the independent claims which changed the scope of the invention and necessitated new grounds of rejection set forth above. Therefore, the Applicant arguments are moot.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOWARD CORTES/Primary Examiner, Art Unit 2144